PER CURIAM.
The final judgment of conviction and sentence under review is reversed and the cause is remanded for a new trial. First, we think the jury instruction on flight was improperly given in this case because there was insufficient evidence that the defendant fled the scene to avoid prosecution. Williams v. State, 378 So.2d 902 (Fla. 5th DCA 1980); Barnes v. State, 348 So.2d 599 (Fla. 4th DCA 1977). Second, we think that the state was improperly allowed to cross-examine the defendant as to matters falling within the attorney-client privilege, which error we cannot say was harmless within the context of this case. Roberts v. Jardine, 366 So.2d 124 (Fla. 2d DCA 1979).
Reversed and remanded for a new trial.